Broyles, C. J.
1. Where the owner of land gives to a broker, for a valuable consideration, a written option, for a named number of days, to sell his land at a certain fixed price, the owner cannot lawfully withdraw the option during the life of the contract. And the broker’s commissions are earned if, during the life of the option, he finds a purchaser ready, able, and willing to buy, and who actually offers to buy, the land on the terms stipulated by the owner. Civil Code (1910), § 3587; Simpson v. Sanders, 130 Ga. 265, 270 (60 S. E. 541), and citations.
2. Under the above ruling the court erred in charging the jury as complained of in the plaintiff’s motion for a new trial, and this error necessitates another trial of the case.

Judgment reversed.


Isuhe and Bloodworth, JJ., conour.

S. Holderness, Smith & Christian, for plaintiff.
Boyl'in & Boylcin, for defendant.